 

 

Case 1:17-cv-02136-RJL Document 126 Filed 01/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLUMBIA

 

JOSHUA ATCHLEY, et al.,
Plaintiffs,
és Case No. 1:17-CV-02136 (RJL)
ASTRAZENECA UK LTD., et al., F I L E D
Defendants. JAN 2 9 2020

 

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

ORDER GRANTING JOINT MOTION REGARDING
PLAINTIFFS’ THIRD AMENDED COMPLAINT

 

qn
January 28 2020
Upon consideration of the parties’ Stipulation and Joint Motion Regarding Plaintiffs’

Third Amended Complaint (“Stipulation and Joint Motion”), it is hereby

ORDERED that the motion is GRANTED. It is further

ORDERED that defendants shall file new motions to dismiss the Third Amended
complaint (“TAC”) within seven (7) days of the entry of this Order. On the same day the new
motion to dismiss is filed, the parties shall refile their prior briefing directed to Defendants’
motions to dismiss the Second Amended Complaint (the “Existing Briefs”) [Dkt. ## 111—114-9,
116-117]. That briefing, as well as the October 30, 2019 oral argument, shall apply to the new
motions to dismiss the TAC without the need for renewed briefing or oral argument. The
parties’ arguments set forth in their respective Existing Briefs and the October 30, 2019 oral
argument shall apply to the new motions to dismiss as if they had been directed to the TAC in
the first instance, and all Plaintiffs asserting claims in the proposed TAC shall be bound by the

Court’s ruling on the new motions to dismiss. It is further

 
 

 

Case 1:17-cv-02136-RJL Document 126 Filed 01/30/20 Page 2 of 2

ORDERED that Plaintiffs may file the information required by Local Civil Rule 5.1(c)
in the manner previously allowed by the Court, i.e., under seal and within thirty (30) days of
the entry of this Order. See Dkt. 3. It is further

ORDERED that nothing in this Order constitutes a waiver or forfeiture of any right,
defense, denial, or response, including, but not limited to, those relating to the statutes of
limitations, misjoinder of claims, personal jurisdiction, or service of process, nor otherwise
establishes or confers personal jurisdiction with respect to, or service of process upon, the
Defendants. Should Defendants at a later date wish to assert grounds for dismissing or severing
the TAC’s amended or newly-added claims or Plaintiffs for reasons in addition to those
asserted in Defendants’ Existing Briefs, nothing in this Order prevents them from doing so or
prevents Plaintiffs from opposing Defendants’ attempt to do so.

A .
1 dL per/
HON. RICHARRLY LEON
UNITED STATES DISTRICT JUDGE

 
